Exhibit 10.36

 

FIFTH AMENDMENT
OF ESI PENSION PLAN

 

This Fifth Amendment of ESI Pension Plan (the “Plan”) is adopted by
ITT Educational Services, Inc. (the “Employer”).

 

Background

 

A.                                   The Employer originally established the
Plan effective June 9, 1998.

 

B.                                     The Plan has been amended by a First,
Second, Third and Fourth Amendment.

 

C.                                     The Employer now wishes to amend the Plan
further.

 

Amendment

 

1.                                       Effective January 1, 2002, Section 9.02
is amended to read as follows:

 

Section 9.02.  General Claims Procedures (Claims Not Requiring a Determination
of Disability by the Plan).  Except as provided in Section 9.03, the following
will apply to claims for benefits under the Plan.

 

(a)                                  If a claim is denied in whole or in part,
the Committee, within 90 days after receipt of the claim, will give the claimant
written notice of the denial.  If special circumstances require extension of the
90-day response period, the Committee may extend the period for up to 90
additional days by notifying the claimant, within the original 90-day period, of
the extension, the reason for it, and when a decision can be expected.  The
notice of a claim denial will state, in a manner calculated to be understood by
the claimant, the following:

 

(1)                                  the specific reason or reasons for the
denial;

 

(2)                                  specific reference to the Plan provision or
provisions on which the denial is based;

 

(3)                                  a description of any additional material or
information needed to perfect the claim, and why the information is necessary;
and

 

(4)                                  an explanation of the appeal right and
procedure described in Subsection (b).

 

(b)                                 A claimant whose claim is denied, in whole
or in part, will have the right to appeal to the Committee for review of the
denial.  The following provisions will apply to that right of appeal:

 

A-8

--------------------------------------------------------------------------------


 

(1)                                  The request for review must be filed with
the Committee within 60 days after written notice of denial of the claim.

 

(2)                                  The request must be in writing signed by
the claimant or his authorized representative.

 

(3)                                  The claimant will have the right, upon
request, to review records and documents in the possession of the Committee
relating to the claim.

 

(4)                                  The claimant may submit issues, arguments,
and other comments in writing to the Committee, with any documentary evidence in
support of his claim.

 

(5)                                  The decision by the Committee will be given
to the claimant in writing within 60 days after receipt by the Committee of the
claimant’s request for review.  If special circumstances require extension of
the 60-day period, the Committee may extend the 60-day period for up to 60
additional days by notifying the claimant, within the original 60-day period, of
the extension, the reason for it, and when a decision can be expected.  If the
decision denies the claim, in whole or in part, the decision will state the
specific reasons for the denial, including specific references to the Plan
provision or provisions on which the denial is based, all stated in language
calculated to be understood by the claimant.

 

2.                                       Effective January 1, 2002, Section 9.03
is amended to read as follows:

 

Section 9.03.  Disability Claims Procedures.  These procedures will be followed
with respect to claims that require a determination of Disability under the
Plan.  The Committee will give the claimant notice of the decision on his claim
no later than 45 days after the claim is filed.  This time period may be
extended twice by 30 days if the Committee (1) determine that the extension is
required due to matters beyond the control of the Plan and (2) notifies the
claimant of the circumstances requiring the extension of time and the date by
which the Committee expects to render a decision.  If an extension is necessary
due to the claimant’s failure to submit the information necessary to decide the
claim, the notice of extension will specifically describe the required
information, and the claimant will be afforded at least 45 days from receipt of
the notice within which to provide the specific information.  If the claimant
delivers the requested information within the time specified, any 30 day
extension period will begin after the claimant has provided that information. 
If the claimant fails to deliver the requested information within the time
specified, the Committee may decide the claim without that information.

 

(a)                                  If a claim is denied, in whole or in part,
the notice of the benefit determination under the Plan will state the following:

 

(1)                                  the specific reason or reasons for the
denial;

 

(2)                                  specific reference to the Plan provision or
provisions on which the denial is based;

 

(3)                                  a description of any additional material or
information needed to complete the claim and why the information is necessary;

 

A-9

--------------------------------------------------------------------------------


 

(4)                                  a description of the Plan procedures and
time limits for appealing the determination, the claimant’s right to obtain
information about those procedures, and the right to sue in federal court; and

 

(5)                                  disclosure of any internal rule,
guidelines, protocol or similar criterion relied on in making the denial (or
state that the information will be provided free of charge upon request).

 

(b)                                 If a claim for benefits based on a
Disability is denied, the claimant will have 180 days from the receipt of the
Committee’s decision to appeal to the Committee for a review of the denial.  The
Committee’s decision will be given to the claimant in writing, within 45 days
after the Committee receives the claimant’s signed, written request for review,
unless special circumstances require an additional period, up to 45 days, in
which case the Committee will notify the claimant of the special circumstances
and the date upon which the Committee expects to render its determination on
review.

 

If an extension is necessary due to the claimant’s failure to submit the
information necessary to decide the appeal, the notice of extension will
specifically describe the required information, and the claimant will be
afforded at least 45 days from receipt of the notice to provide the specified
information.  If the claimant delivers the requested information within the time
specified, the 45 day extension of the appeal period will begin after the
claimant has provided that information.  If the claimant fails to deliver the
requested information within the time specified, the Committee may decide the
appeal without that information.  The following provisions apply to the right of
appeal:

 

(1)                                  The claimant will have the opportunity to
submit written comments, documents, or other information in support of his
appeal.

 

(2)                                  Upon request, the claimant will have access
to all relevant documents as described by applicable U.S. Department of Labor
regulations.

 

(3)                                  The review will take into account all
information, whether or not presented or available at the initial determination.

 

(4)                                  The initial determination will not be
afforded any deference.

 

(5)                                  The review will be conducted by a person
different from the person who made the initial determination and who is not the
original decisionmaker’s subordinate.

 

(6)                                  If the decision is made on the grounds of a
medical judgment, the Committee will consult with a health care professional
with appropriate training and experience.  The health care professional will not
be the individual who was consulted during the initial determination or that
person’s subordinate.

 

(7)                                  The Committee will provide the claimant
with the name of any medical or vocational expert who advised the Plan with
regard to his claim.

 

(c)                                  A notice that the request on appeal is
denied will contain the following information:

 

A-10

--------------------------------------------------------------------------------


 

(1)                                  the specific reason(s) for the appeal
determination;

 

(2)                                  a reference to the specific Plan
provision(s) on which the determination is based;

 

(3)                                  a statement disclosing any internal rule,
guidelines, protocol or similar criterion relied on in making the adverse
determination (or a statement that the information will be provided free of
charge upon request);

 

(4)                                  a statement describing the claimant’s right
to bring a civil suit under federal law;

 

(5)                                  a statement that the claimant is entitled
to receive upon request, and without charge, reasonable access to or copies of
all documents, records or other information relevant to the determination; and

 

(6)                                  the statement that “You or your plan may
have other voluntary alternative dispute resolution options, such as mediation. 
One way to find out what may be available is to contact your local U.S.
Department of Labor Office and your State insurance regulatory agency.”

 

3.                                       Effective June 2, 2003, the definition
of “Eligible Employee” at Section 2.01 is amended to read as follows:

 

“Eligible Employee” means an Employee other than (a) a federal work study
student; (b) a non-resident alien; (c) a Leased Employee; (d) an Employee who is
covered by a collective bargaining agreement that does not provide for Plan
membership; (e) an Employee accruing benefits for current service under any
other qualified defined benefit plan or qualified defined contribution plan
maintained by the Employer or a Related Employer (other than the ESI
401(k) Plan); (f) an Employee who first completes an Hour of Service on or after
June 2, 2003; or (g) an Employee who first completes an Hour of Service before
June 2, 2003, but terminates employment with the Employer before completing a
Year of Eligibility Service or a year of Continuous Service and returns after
incurring a one-year Break in Service or a one-year Period of Severance.

 

This Fifth Amendment of ESI Pension Plan is executed this 28th day of May, 2003.

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

 

By:

/s/ Nina F. Esbin

 

 

 

(Signature)

 

 

 

 

 

Nina F. Esbin

 

 

 

(Printed)

 

 

 

 

 

Vice President, Human Resources

 

 

 

(Title)

 

ATTEST:

 

 

 

 

 

/s/ Jenny Yonce

 

 

(Signature)

 

 

 

 

 

Jenny Yonce

 

 

(Printed)

 

 

 

 

 

Mgr, Benefits & HRIS

 

 

(Title)

 

 

 

A-11

--------------------------------------------------------------------------------